Citation Nr: 0334549	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, to include the question of whether the appellant's 
discharge is a bar to entitlement to benefits under the laws 
administered by the Department of Veterans Affairs.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
November 1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2002, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, so that certain 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  


REMAND

Among the actions sought by the Board through its September 
2002 remand were the initiation of contact by the RO with the 
appellant so as to determine whether he wished to continue 
his appeal, and to provide notice of the withdrawal of 
representation by a previously appointed veterans' service 
organization and of his rights in the VA claims process, 
including those particular to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).   The foregoing was attempted by means of the RO's 
letter, dated October 17, 2002, to the appellant and mailed 
to him at an address in Rocky Hill, Connecticut.  It is 
noted, however, that the record reflects that the appellant 
advised the RO in a December 1999 letter that his address had 
changed as a result of his move to Naugatuck, Connecticut.  
The Naugatuck address was thereafter utilized by the local VA 
medical facility as well as the RO on documents pertaining or 
directed to the appellant.  Moreover, no further change of 
address by or on behalf of the appellant is thereafter 
indicated, although it is noted that all RO correspondence, 
beginning in January 2002, was mailed to the appellant at the 
aforementioned Rocky Hill address.  Based on the 
circumstances presented, further clarification of the 
appellant's address is needed so as to ensure that proper 
notice is provided.  38 C.F.R. § 3.1(q) (2003).   

The above-referenced letter of October 17, 2002, was the 
means by which the RO attempted to initially notify the 
appellant of the existence of the VCAA.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist, and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

By such letter, the RO attempted to afford the appellant 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claim, including that relating 
to the preliminary issue relating to the character of the 
appellant's discharge from service.  As well, notice was 
provided as to what portion of that necessary evidence the 
appellant was required to submit, and notice of what portion 
of that evidence VA would secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183(2002).  He was also then informed 
that he had to respond by November 17, 2002, with additional 
pertinent evidence and information or the claim would be 
decided based on the then-current record.  

Notably, in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required so as to 
ensure § 5103 compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should, following attempts to 
ascertain and verify the appellant's 
current address, review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
appellant's entitlement to a permanent 
and total rating for pension purposes, to 
include the question of whether his 
discharge is a bar to entitlement to 
benefits under the laws administered by 
VA.  As part of such actions, the RO must 
advise the appellant of the information 
and evidence needed to substantiate his 
claim, and notify him in writing of what 
specific evidence he must obtain and 
precisely what specific evidence, if any, 
will be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio.  

The appellant must also be instructed as 
to his right to submit any argument or 
evidence in support of his claim.  Notice 
must be provided to him that he has one 
year to submit pertinent evidence needed 
to substantiate his claim.  The date of 
mailing the letter to the appellant 
begins the one-year period.  Also, inform 
the appellant that the RO will hold the 
case in abeyance until the one-year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the appellant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the appellant must 
specifically waive in writing any 
remaining response time.  

2.  Thereafter, the RO must readjudicate 
the appellant's claim of entitlement to a 
permanent and total rating for pension 
purposes, to include the question of 
whether the appellant's discharge is a 
bar to entitlement to benefits under the 
laws administered by VA, based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
its implementing regulations.  If the 
benefit sought on appeal remains denied, 
the appellant must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




